Slip Op. 99-5

          UNITED STATES COURT OF INTERNATIONAL TRADE


CRESCENT FOUNDRY CO. PVT. LTD.,
NANDIKESHWARI PVT. LTD., CARNATION
ENTERPRISES PVT. LTD., KEJRIWAL IRON &
STEEL WORKS, OVERSEAS IRON FOUNDRY PVT.
LTD., RAGHUNATH PRASAD PHOOLCHAND LTD.,
R.B. AGARWALLA & COMPANY, RSI (INDIA)
PVT. LTD., SERAMPORE INDUSTRIES PVT.
LTD., SITARAM MADHOGARHIA & SONS PVT.
LTD., SUPER CASTINGS (INDIA), TIRUPATI
INTERNATIONAL (P) LTD., UMA IRON & STEEL
CO. and KAJARIA IRON CASTINGS PVT. LTD.,   BEFORE: DiCarlo,
                                                   Senior Judge
                 Plaintiffs,
                                           Ct. No. 95-09-01239
                 v.

UNITED STATES,

                 Defendant,

ALHAMBRA FOUNDRY, INC., ALLEGHENY
FOUNDRY CO., DEETER FOUNDRY, INC., EAST
JORDAN IRON WORKS, INC., LEBARON FOUNDRY
INC., MUNICIPAL CASTINGS, INC., NEENAH
FOUNDRY CO., U.S. FOUNDRY &
MANUFACTURING CO., and VULCAN FOUNDRY,
INC.,

                 Defendant-Intervenors.



                               ORDER

     In conformity with the order and opinion of the United

States Court of Appeals for the Federal Circuit, it is hereby
95-09-01239                                             Page 2

     ORDERED that this action is remanded to the United States

Department of Commerce, International Trade Administration for

further proceedings in conformity with the order and opinion of

the United States Court of Appeals for the Federal Circuit; and

it is further

     ORDERED that Commerce shall file its remand results with

the court within 45 days of the date of this order; and it is

further

     ORDERED that any party contesting the remand results shall

file comments with the court within 30 days of the remand

results.

     SO ORDERED.




                                        Dominick L. DiCarlo
                                            Senior Judge




Dated: New York, New York
       January 8, 1999